PLS CPA, A PROFESSIONAL CORP. t4#210 t SAN DIEGO t CALIFORNIA 92111 t t TELEPHONE (858)722-5953 t FAX (858) 761-0341t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt May 16, 2012 To Whom It May Concern: We consent to the incorporation by reference in the registration statements on Form 10-Q of Secure Window Blinds, Inc. of our report dated on May 16, 2012, with respect to the unaudited interim financial statements of Secure Window Blinds, Inc., included in Form 10-Q for the period ended March 31, 2012. Very truly yours, /s/ PLS CPA PLS CPA, A Professional Corp. San Diego CA 92111 Registered with the Public Company Accounting Oversight Board
